The Court took time to consider, and then made the following order:
“ The Court being of opinion, that in giving notice of the writ awarded at the last Court, the Sheriff ought to have pursued the mode prescribed by the act of Assembly, *417for giving notice upon replevy bonds and other lawful occasions,* (which does not appear to have been observed, from his general return of a copy left.) On the motion of the plaintiff, by his counsel, another writ of supersedeas is awarded him, returnable hero at the next Court/’

[* Act Dec. 1792, c. 76, § 42, R. C. ed. 1803.]